Case 5:17-cv-02477-JGB-SP Document 44 Filed 01/25/19 Page 1 of 7 Page ID #:900



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.       EDCV 17-2477 JGB (SPx)                               Date January 25, 2019
  Title Brandie Johnson v. JP Morgan Chase Bank, N.A.


  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                          Not Reported
                  Deputy Clerk                                        Court Reporter


     Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                  None Present                                         None Present

  Proceedings:      Order (1) DENYING Plaintiffs’ Motion to Lift Stay and for Leave to File
                    Third Amended Complaint (Dkt. No. 35); and (2) DENYING Plaintiffs’
                    Motion for Certification of Interlocutory Appeal and Stay Pending
                    Appeal (Dkt. No. 38)

         Before the Court are Plaintiffs’ Motion to Lift Stay and for Leave to File Third Amended
 Complaint (“Motion to Lift Stay” or “MLS,” Dkt. No. 35) and Motion for Certification of
 Interlocutory Appeal and Stay Pending Appeal (“Motion to Certify Appeal” or “MCA,” Dkt.
 No. 38) (together, “Motions”). The Court determines the Motions are appropriate for
 resolution without a hearing. See Fed. R. Civ. P. 78; L.R. 7-15. After considering the papers filed
 in support of and in opposition to the Motions, the Court DENIES the Motions.

                                        I. BACKGROUND

         This case commenced on December 12, 2017, when Plaintiff Brandie Johnson
 (“Johnson”) filed a complaint against Defendant JP Morgan Chase Bank, N.A. (“Defendant” or
 “JP Morgan”) seeking redress for the allegedly unlawful assessment of overdraft fees and ATM
 fees. (“Complaint,” Dkt. No. 1.) On March 8, 2018, Plaintiffs Lisa McGlothen (“McGlothen”)
 and Justin Heard (“Heard”) joined this action. (See First Amended Complaint (“FAC”), Dkt.
 No. 15 at 1, 4.) On May 7, 2018, Plaintiffs filed a Second Amended Complaint, which alleged the
 following causes of action: (1) breach of contract including breach of the implied covenant of
 good faith and fair dealing; and (2) violation of the California Unfair Competition Law, Cal. Bus.
 & Prof. Code § 17200. (“SAC,” Dkt. No. 22.) They sought relief on behalf of themselves and
 five classes of similarly situated individuals. (Id. ¶ 110.)



  Page 1 of 7                       CIVIL MINUTES—GENERAL                Initials of Deputy Clerk jlo__
Case 5:17-cv-02477-JGB-SP Document 44 Filed 01/25/19 Page 2 of 7 Page ID #:901



         JP Morgan filed a Motion to Compel Arbitration on June 16, 2018, arguing that a valid,
 enforceable agreement to arbitrate existed and covered Plaintiffs’ claims. (“Arbitration Motion”
 or “Arb. Mot.,” Dkt. No. 23.) Plaintiffs opposed the Arbitration Motion, contending that the
 arbitration agreement was invalid as a matter of California law. (“Arb. Mot. Opp.,” Dkt. No. 28
 at 5-13.) Specifically, Plaintiffs argued that the California Supreme Court’s decision in McGill v.
 Citibank, N.A., 2 Cal.5th 945 (2017), instructed that waivers of public injunctive relief in any
 forum are unconscionable, and that the relief Plaintiffs sought was public injunctive relief. (Arb.
 Mot. Opp. at 4-6.) JP Morgan argued that Plaintiffs’ claims did not actually seek public
 injunctive relief and that McGill was therefore inapplicable. (Arb. Mot. at 2.) On September 18,
 2018, the Court granted JP Morgan’s Arbitration Motion, ordered the parties to pursue their
 claims in arbitration, and stayed the proceedings pending arbitration pursuant to Section 3 of the
 Federal Arbitration Act (“FAA”), 9 U.S.C. § 3.1 (“Arbitration Order,” Dkt. No. 34.) The
 Court found that McGill did not apply because the relief Plaintiffs sought was not public
 injunctive relief. (Id. at 11.)

         On November 7, 2018, Plaintiffs filed the Motion to Lift Stay, accompanied by a
 memorandum in support of the motion (“MLS Memo,” Dkt. No. 35-1). In the alternative,
 Plaintiffs request that the Court certify an interlocutory appeal to the Ninth Circuit. (MLS
 Memo at 1 n. 1.) On November 20, 2018, Plaintiffs filed their Motion to Certify Appeal, along
 with a memorandum in support of the motion (“MCA Memo,” Dkt. No. 38-1). JP Morgan filed
 an opposition to the Motion to Lift Stay on December 5, 2018. (“MLS Opp.,” Dkt. No. 39.)
 Plaintiffs filed a reply in support of the MLS on December 21, 2018. (“MLS Reply,” Dkt. No.
 40.) On the same day, JP Morgan filed an opposition to the MCA. (“MCA Opp.,” Dkt. No. 41.)
 On December 31, 2018, Plaintiff filed a reply in support of the MCA. (“MCA Reply,” Dkt. No.
 42.)




         1
             9 U.S.C. § 3 provides:

         If any suit or proceeding be brought in any of the courts of the United States upon
         any issue referable to arbitration under an agreement in writing for such arbitration,
         the court in which such suit is pending, upon being satisfied that the issue involved
         in such suit or proceeding is referable to arbitration under such an agreement, shall
         on application of one of the parties stay the trial of the action until such arbitration
         has been had in accordance with the terms of the agreement, providing the applicant
         for the stay is not in default in proceeding with such arbitration.


  Page 2 of 7                         CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk jlo__
Case 5:17-cv-02477-JGB-SP Document 44 Filed 01/25/19 Page 3 of 7 Page ID #:902



                II. MOTION TO LIFT STAY AND FOR LEAVE TO AMEND

 A. Legal Standard

         1. Lift Stay

         A court’s “power to stay proceedings is incidental to the power inherent in every court to
 control the disposition of the causes on its docket with economy of time and effort for itself, for
 counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936). A stay is
 “an exercise of judicial discretion, and the propriety of its issue is dependent upon the
 circumstances of the particular case.” Nken v. Holder, 556 U.S. 418, 433 (2009) (internal
 alterations, citations, and quotations omitted). “The corollary to this power is the ability to lift a
 stay previously imposed.” Boyle v. Cty. of Kern, No. 103-CV-05162-OWW-GSA, 2008 WL
 220413, at *5 (E.D. Cal. Jan. 25, 2008).

         2. Leave to Amend2

         Leave to amend “shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a).
 The Ninth Circuit has held that “‘[t]his policy is to be applied with extreme liberality.’”
 Eminence Capital, L.L.C. v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (quoting Owens v.
 Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001)). Leave to amend is not
 automatic, however. The Ninth Circuit considers a motion for leave to amend under five factors:
 bad faith, undue delay, prejudice to the opposing party, the futility of amendment, and whether
 the plaintiff has previously amended his or her complaint. Nunes v. Ashcroft, 375 F.3d 805, 808
 (9th Cir. 2004). However, “[f]utility alone can justify the denial of a motion for leave to
 amend.” Id. Further, a district court may deny leave to amend “when the movant presented no
 new facts but only new theories and provided no satisfactory explanation for his failure to fully
 develop his contentions originally.” Id. (internal quotation marks omitted.)

 B. Discussion

       Plaintiffs move to lift the stay previously imposed by this Court and request leave to
 amend their complaint to include additional facts showing that the relief they seek is public

         2
           Defendant argues that Plaintiff’s MLS “should be denied as a disguised and improper
 motion for reconsideration.” (MLS Opp. at 9.) Plaintiffs counter that Defendant “cannot
 explain how the relief Plaintiffs seek converts their Motion into one seeking reconsideration.
 Nowhere do Plaintiffs ask the Court to vacate its Order.” (MLS Reply at 5.) They point out that
 Defendant has cited no case in which a court treated a motion to amend a complaint as a motion
 for reconsideration. (Id.) The Court sees no reason why Plaintiffs’ motion for leave to amend is
 any more a disguised request for reconsideration than motions for leave to amend filed after
 dismissal for failure to state a claim. It therefore applies the standard applicable to motions for
 leave to amend, rather than the standard urged by Defendant.


  Page 3 of 7                        CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk jlo__
Case 5:17-cv-02477-JGB-SP Document 44 Filed 01/25/19 Page 4 of 7 Page ID #:903



 injunctive relief, which they believe would make their claims non-arbitrable under McGill. (MLS
 Memo at 1, 3.) Defendant argues that “a stay of an action under section 3 of the FAA is
 mandatory ‘until such arbitration has been had in accordance with the terms of the
 agreement.’”3 (MLS Opp. at 8 (quoting 9 U.S.C. § 3).) Here, because arbitration has not even
 begun, Defendant asserts that the stay must remain in place. (Id.) It points out that Plaintiffs cite
 no case indicating that “a party subject to court-ordered arbitration may petition the court to lift
 an arbitration-related stay in order to re-evaluate whether a plaintiff’s claims are subject to
 arbitration.” (Id. at 9.) However, Defendant has not cited any case holding that a § 3 stay may
 be lifted only after “arbitration has been had.” See 9 U.S.C. § 3. Rather, Defendant relies
 exclusively on the text of § 3.

         Plaintiffs argue that the text of § 3 applies only to arbitrable claims, while their “proposed
 amendments aim to sufficiently plead non-arbitrable claims[.]” (MLS Memo at 2.) Plaintiffs also
 point to Morris v. Morgan Stanley & Co., which held that district courts retain jurisdiction over
 questions “wholly outside the scope of the arbitration process” even after a case has been stayed
 pursuant to § 3. 942 F.2d 648, 654 (9th Cir. 1991). There, the Ninth Circuit distinguished
 between cases in which a party “seek[s] district court interference with the process of
 arbitration”4 and those in which a party seeks “a decision on a question regarding [its] rights as
 federal [a] court litigant[].” Id. at 654. In Morris, the district court had granted a motion to
 dismiss for failure to prosecute while arbitration was pending. Id. at 651. The Ninth Circuit
 affirmed, stating

         The § 3 stay here was misused by Appellants for the purpose of delay, and thus no
         longer was a valid avenue for resolution of the state claims. In light of the
         seriousness of Appellants’ intransigence, we cannot say it was outside the
         jurisdiction of the district court to dismiss these claims under Rule 41(b).

 Id. at 654. The circumstances of this case are quite different. Here, Plaintiffs do not contend
 that Defendant has obstructed the arbitration process or taken advantage of the stay. However,
 this case is not clearly one, like Thompson, 607 F. Supp. 780, in which the Court is being asked
 to interfere with the arbitration process.



         3
          Section 3 also allows for a stay to be terminated if the applicant for the stay is “in default
 in proceeding with such arbitration.” 9 U.S.C. § 3; see also Sink v. Aden Enters., 352 F.3d 1197,
 1201 (9th Cir. 2003) (“If a party defaults after an initial stay and reference to arbitration, that
 permits a district court to vacate the § 3 stay.”) Neither party argues this provision applies here.
         4
           For example, the Morris decision discussed Thompson v. Zavin, 607 F. Supp. 780 (C.D.
 Cal. 1984), in which the “plaintiff asked the district court to order an arbitrator, after a § 3 stay
 was entered, to issue subpoenas compelling defendants to attend the arbitration, or in the
 alternative, to issue the subpoenas.” Morris, 942 F.2d at 653. The Thompson court declined to
 issue the order, holding that “§ 3 requires a court to refrain from interfering in the conduct of an
 arbitration once there is a stay.” Id.

  Page 4 of 7                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk jlo__
Case 5:17-cv-02477-JGB-SP Document 44 Filed 01/25/19 Page 5 of 7 Page ID #:904



           Outside of the Ninth Circuit, some courts have declined to grant leave to amend claims
 referred to arbitration pursuant to the FAA. See, e.g., Segner v. Secs. Am., Inc., No. 3-10-cv-
 01884-F, 2011 U.S. Dist. LEXIS 162817, at *47 (N.D. Tex. Aug. 4, 2011) (“While the Court
 would normally grant Plaintiff leave to amend as to these . . . claims, the outcome of the
 Alternative Motions to Compel Arbitration [i.e., that the Court had granted the motions to
 compel arbitration as to those claims] precludes the Court from doing so at this stage.”); Berge
 Helene Ltd. v. GE Oil & Gas, Inc., No. CIV.A.H-08-2931, 2009 WL 1835193, at *3 (S.D. Tex.
 June 26, 2009) (“The Court can find no authority permitting it at this time to take any action on
 the arbitrable claim, even though Plaintiff . . . no longer seeks to pursue it [where Plaintiff sought
 to lift the stay and file an amended complaint eliminating the single arbitrable claim]. To dismiss
 the claim after the arbitration has commenced appears to contravene Section 3’s mandate, and
 the Court declines to do so.”)

          Other courts, however, have held to the contrary. Plaintiffs cite Miller v. Aaacon Auto
 Transp., Inc., which found that “a stay pending arbitration is equivalent to an injunction, which
 ‘may be modified or dissolved in the discretion of the court when conditions have so changed
 that it is no longer needed or is rendered inequitable.” (MLS Memo at 3 (quoting Miller, 545
 F.2d 1019, 1020 (5th Cir. 1977).) See also MacRury v. Am. Steamship Co., No. 16-CV-13889,
 2017 WL 4803704, at *6 (E.D. Mich. Oct. 25, 2017) (lifting stay and granting leave to file an
 amended complaint alleging facts making the claim non-arbitrable).

         After considering the mixed case law on this question, the Court is not convinced it has
 the power to lift the stay and allow amendment before “arbitration has been had.” See 9 U.S.C.
 § 3. Moreover, even if the FAA allows the Court to lift the stay, the Court declines to exercise
 what discretion it may have to do so. Leaving the stay intact until the completion of arbitration
 serves the interests of judicial economy and advances Congress’s purpose in enacting the FAA:
 “to ensure the enforcement of arbitration agreements according to their terms so as to facilitate
 streamlined proceedings.” See AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 344 (2011).

         Further, even under the Miller standard, which Plaintiffs cite in support of their
 argument, the Court finds the stay should remain in place. Here, “conditions have [not] so
 changed that [the stay] is no longer needed or is rendered inequitable.” 545 F.2d at 1020.
 Indeed, conditions have not changed at all. Rather, Plaintiffs seek leave to more artfully plead the
 same claims in order to circumvent the arbitration agreements they entered into. The proposed
 changes would not affect the Court’s determination that “any benefit bestowed on the public
 would be incidental to Plaintiff’s primary purpose of seeking redress for their own injuries.”
 (Arbitration Order at 10.) Even with the additional facts Plaintiffs propose, their claims are
 fundamentally contract claims, seeking to vindicate the rights of JP Morgan accountholders.
 Furthermore, Plaintiffs have had three previous opportunities to plead facts sufficient to state a
 claim that they are entitled to public injunctive relief. (See Compl.; FAC; SAC.) Their present
 attempt to amend confirms the Court’s impression that the request for public injunctive relief
 was tacked on to the complaint for the purpose of avoiding arbitration.

         For the foregoing reasons, Plaintiffs’ Motion to Lift Stay is DENIED.

  Page 5 of 7                        CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk jlo__
Case 5:17-cv-02477-JGB-SP Document 44 Filed 01/25/19 Page 6 of 7 Page ID #:905



                 III. MOTION TO CERTIFY INTERLOCUTORY APPEAL

 A. Legal Standard

         As a general rule, an appellate court should not review a district court ruling until after
 the entry of final judgment. See 28 U.S.C. § 1291; Hansen v. Schubert, 459 F.Supp.2d 973, 999
 (E.D. Cal. 2006) (citing Coopers & Lybrand v. Livesay, 437 U.S. 463, 474 (1978), and In re
 Cement Antitrust Litig., 673 F.2d 1020, 1026 (9th Cir. 1982), aff’d sub nom. Arizona v. Ash
 Grove Cement Co., 459 U.S. 1190 (1983)). There are, however, situations in which “appellate
 review of a particular ruling will materially advance disposition of the claims before the trial
 court.” Morrison-Knudsen Co., Inc. v. Archer, 655 F.2d 962, 966 (9th Cir. 1981). In such cases,
 “the appropriate procedure for the district court is to certify its order for interlocutory appeal
 under 28 U.S.C. § 1292(b).” Id. Section 1292(b) provides:

         When a district judge, in making in a civil action an order not otherwise appealable
         under this section, shall be of the opinion that such order involves a controlling
         question of law as to which there is substantial ground for difference of opinion and
         that an immediate appeal from the order may materially advance the ultimate
         termination of the litigation, he shall so state in writing in such order. The Court of
         Appeals which would have jurisdiction of an appeal of such action may thereupon,
         in its discretion, permit an appeal to be taken from such order, if application is made
         to it within ten days after the entry of the order: Provided, however, That application
         for an appeal hereunder shall not stay proceedings in the district court unless the
         district judge or the Court of Appeals or a judge thereof shall so order.

 28 U.S.C. § 1292(b).

        “An interlocutory appeal should be granted ‘only in exceptional situations in which
 allowing [such an appeal] would avoid protracted and expensive litigation.’” Hansen, 459
 F.Supp.2d at 999-1000 (quoting In re Cement Antitrust Litig., 673 F.2d at 1026). “The party
 seeking certification of an interlocutory appeal has the burden to show the presence of those
 exceptional circumstances.” Id. (citing Coopers & Lybrand, 437 U.S. at 474-75).

         Under § 1292(b), a district court must make three findings before certification of an order
 for immediate appeal is appropriate: (1) that the order involves a controlling question of law
 about which (2) there is substantial ground for difference of opinion, and (3) that an immediate
 appeal will “advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b); see In re
 Cement Antitrust Litig., 673 F.2d at 1026. If the district court includes such findings in its order,
 the circuit court will then determine “whether the district court has properly found that the
 certification requirements of [§ 1292(b)] have been met,” and whether it will, in its discretion,
 permit the appeal. Id. “Though there is no specified time limit for seeking certification, §
 1292(b) provides for an immediate appeal, and a district judge should not grant an inexcusably
 dilatory request.” Wallis v. Centennial Ins. Co., No. CIV. 08-02558 WBS, 2012 WL 1552766, at
 *1 (E.D. Cal. May 1, 2012) (internal quotation marks omitted).

  Page 6 of 7                        CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk jlo__
Case 5:17-cv-02477-JGB-SP Document 44 Filed 01/25/19 Page 7 of 7 Page ID #:906



 B. Discussion

         Plaintiffs move the Court to certify the Arbitration Order, which was issued on
 September 18, 2018, for interlocutory appeal under § 1292. (MCA Memo at 1.) Defendant
 argues that the MCA should be denied as untimely. (MCA Opp. at 5–6.) The text of § 1292(b)
 provides a time limit only for the filing of an appeal after the district court has certified an order
 for interlocutory appeal. Section 1292(b) seems to contemplate that such certification will be
 made in the text of the appealable order. See 28 U.S.C. § 1292(b) (“When a district judge, in
 making . . . an order not otherwise appealable under this section, shall be of the opinion that such
 order [meets the requirements for interlocutory appeal], he shall so state in writing in such
 order.”) (emphasis added). Nonetheless, § 1292(b) does not explicitly prohibit a court from
 issuing a later order declaring the previous order appealable, and Defendants do not argue that
 Plaintiff’s MCA is improper on the basis that it seeks such a declaration after the fact.

         However, Defendant cites a number of cases finding two- to three-month delays in filing a
 request for certification of appeal to be untimely. (MCA Opp. at 5–6 (citing Wallis, 2012 WL
 1552766, at *2 (finding three-month delay rendered motion untimely); Spears v. Washington
 Mut. Bank FA, No. C-08-00868 RMW, 2010 WL 54755, at *2 (N.D. Cal. Jan. 8, 2010) (two-and-
 a-half month delay rendered motion untimely); Brecher v. Citigroup Glob. Markets, Inc., No.
 309CV1344AJBMDD, 2012 WL 12953433, at *6 (S.D. Cal. Mar. 6, 2012) (finding delay of 77
 days untimely); Fenters v. Yosemite Chevron, 761 F. Supp. 2d 957, 1005 (E.D. Cal. 2010)
 (finding delay of 78 days untimely). Plaintiffs respond by attempting to distinguish the cases
 cited by Defendant “because in each of them, the delay was unexplained and generally prejudicial
 to the opposing party.” (MCA Reply at 1.) However, Plaintiffs here have failed to offer any
 explanation for their delay of nearly two and a half months.5 Because the Court finds Plaintiffs’
 request to be “inexcusably dilatory,” it declines to certify the Arbitration Order for appeal. See
 Wallis, 2012 WL 1552766, at *1.

                                        IV. CONCLUSION

        For the reasons stated above, the Court DENIES Plaintiffs’ Motion to Lift Stay and for
 Leave to Amend and DENIES Plaintiff’s Motion for Certification of Interlocutory Appeal.

         IT IS SO ORDERED.




         5
           In their Reply, Plaintiffs hint that the delay was because their “primary goal” was to
 pursue leave to amend their complaint to “eliminate any pleading deficiencies[.]” (MCA Reply
 at 2.) However, if Plaintiffs truly believed the Court had reached the wrong decision on the basis
 of the allegations as pleaded in the SAC, they would have moved immediately for certification of
 appeal, rather than spending months drafting their MLS and redrafting their complaint for a
 fourth time.

  Page 7 of 7                        CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk jlo__
